O’Brien, J.:
The action was brought to recover salary due the plaintiff as an employee of the park department. At the close of the plaintiff’s opening to the court and the jury, the defendant moved to dismiss the complaint, and the motion was granted, and from the judgment thus entered this appeal is taken.
It appears from the opening and the pleadings that prior to September 1, 1892, the plaintiff for many years had been employed as property clerk in the park department, receiving at one time over $3,000 a year, and that the nature of his employment was prescribed by the by-laws of the board, section 7, which provides: “ There shall be a property clerk who shall hold office during the pleasure of the board, and he shall have charge of and be responsible for all the tools and materials of the department, and for all lost property found within its jurisdiction. He shall also supervise the preparing of the payrolls and perform such other duties as the board or the president may from time to time direct.” That, in 1892, some trouble arose between the plaintiff and the board, and his salary was reduced to $2,200; that thereafter, on July 25, 1892, the park boark, by a majority of its members, resolved that the plaintiff be requested to resign ; that the plaintiff declined to resign; that the board then voted to abolish the position of property clerk after September 1, 1892; that the board then requested a department clerk to take charge of the duties of the plaintiff’s office temporarily, and, in October, 1892, by resolution, created the office of “ general inspector ” at a salary of $2,500.
The plaintiff’s counsel stated in his opening that he intended ot prove that the abolition of the office was a mere form, gone through with for the purpose of getting rid of the plaintiff, and that the same duties were performed by another man who was appointed under the title of “ general inspector.” This was admitted by the counsel for the defendant, who stated, “ for the purposes of this argument, we will admit that it was a mere subterfuge for getting rid of the plaintiff in this action.” He insisted, however, that the board, *210under its by-laws, had the right to dismiss the jffaintiff without a hearing; contending in effect that the abolition of the office, though a pretense, was equivalent to a dismissal.
The provision of the Consolidation Act (Laws of 1882, chap. 410, § 48) is, that “ no regular clerk or head of a bureau shall be removed until he has been informed of the cause of the proposed removal and has been allowed an opportunity of making an explanation.” Although it has been held that the statute has no application to a removal for a cause not implying personal unfitness, or where the need for the services ceased, or the appropriation therefor was expended (People ex rel. Sims v. Fire Comrs., 73 N. Y. 437 ; People ex rel. Keech v. Thompson, 26 Hun, 28; affd., 94 N. Y. 451), the provision has been held to apply strictly to cases where there is alleged some dereliction of duty, or where the removal is really made in order that some one else may be appointed. (People ex rel. Munday v. Fire Comrs., 72 N. Y. 445.)
Here, although the by-laws of the department made the plaintiff’s appointment and removal subject to the pleasure of the board, it being clear that the plaintiff was a regular clerk, the by-laws of ihe department must necessarily give "way to the provision in the Consolidation Act which gives the right to a hearing. In other words, no local board, by a by-law, can' impair, repeal or invalidate an act of the Legislature.
Were the question simply one as to the legality of the removal, we should be inclined to agree with the plaintiff, but it does not follow therefrom that the plaintiff is entitled to sue for and recover his salary for the period he remained out of office, performed no services, and during which the services were performed by another who was paid therefor by the city.
An action to recover salary is not the appropriate way to try title to the office from which one claims he has been illegally removed. In McManus v. City of Brooklyn (5 N. Y. Supp. 424 ; affd. under the title of Hagan v. City of Brooklyn, 126 N. Y. 643), it was said : “ The difficulty in this case is that an officer who is improperly removed from his office seeks reinstatement, not directly, but in an action to recover his salary, which is simply an incident of his office.The commissioners of the department had the power to remove the plaintiff, provided they complied with the statute, and their functions *211were judicial'; and while their order removing McManus was illegal if attacked in certiorari proceedings, yet it was valid until so attacked and reversed. (People v. Board, 39 N. Y. 506, 519.) It is no answer to the proposition to say that the order was a nullity, for the reason that the commissioners acted without jurisdiction, because one object of a common-law certiorari is to review the jurisdiction of inferior officers. (People v. Board, 72 N. Y. 415.) The plaintiff was put out of his office and has never been reinstated, and cannot maintain, in our opinion, an action for his salary while he is out of office.”
And in the memorandum opinion in the Hagan case in the Court of Appeals (supra) it is said: “ "We think that, under the authorities, this action cannot be supported. The rule deducible from an examination of the various cases on the subject in this state is to the effect that a public officer, unlawfully removed from office to which another person is appointed, and who acquiesces in such removal, and has not, by certiorari or otherwise, obtained a reversal of the order removing him, or a reinstatement in the vacated term by the board having authority to make it, cannot recover from the corporation the compensation incident to the office accruing during the period in which he performed no service. (Nichols v. MacLean, 101 N. Y. 526 ; Mc Veany v. Mayor, etc., 80 id. 190 ; Dolan v. Mayor, etc., 68 id. 274; Fitzsimmons v. City of Brooklyn, 102 id. 536.)
“ In an action to recover the salary of a public office, the title to the office necessarily comes in question, and that question cannot be tried in such action. (Hadley v. City of Albany, 33 N. Y. 606.)”
By no allegation in the complaint or statement in the opening was it suggested that any effort to secure a review of the action of the board or a reinstatement to the position was made by the plaintiff. The question, therefore, for us to determine is whether one who was illegally removed and kept out of office, who has taken no steps to obtain a review or a reinstatement, and who performs no services, but whose duties during the period sued for were performed by another who was paid therefor, can recover salary for the period mentioned. The authorities are against such a proposition. (Terhune v. Mayor, 88 N. Y. 248; Wood v. Mayor, 55 N. Y. Super. Ct. 230.) The one most favorable to the plaintiff is the recent *212case in this court of O'Hara v. City of New York (46 App. Div. 518) where a recovery was had in an action for salary. That, however, is clearly distinguishable from the case at bar in that it there appeared that the action was brought after the plaintiff had been reinstated to his position by writ of peremptory mandamus; and that during the period of removal no one had been appointed to the place and the salary which was sought to be recovered had not been paid to any one else.
We think that the judgment should be affirmed, with costs.
Van Brunt, P. J., and McLaughlin, J., concurred; Patterson, J., dissented.